Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 1 of 32 Page ID #:1582
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 Matthew S. Warren (Bar No. 230565)
 Jennifer A. Kash (Bar No. 203679)
 Maissa Chouraki (Bar No. 307711)
 WARREN LEX LLP
 2261 Market Street, No. 606
 San Francisco, California, 94114
 +1 (415) 895-2940
 +1 (415) 895-2964 facsimile
 20-127@cases.warrenlex.com

 Attorneys for HMD Global Oy


                       UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
 ___________________________________
                                     )     Case No. 8:20-mc-127
 HMD GLOBAL OY,                      )
                                     )     MEMORANDUM OF LAW IN
    Movant,                          )     SUPPORT OF MOTION BY HMD
                                     )     GLOBAL OY TO COMPEL
 v.                                  )     PRODUCTION OF DOCUMENTS
                                     )     FROM ACACIA RESEARCH
 ACACIA RESEARCH CORPORATION, )            CORPORATION
                                     )
    Respondent.                      )
                                     )     Judge: [TBD]
                                     )     Date: [TBD]
                                     )     Time: [TBD]
                                     )     Place: [TBD]
                                     )     Discovery Cutoff: March 18, 2021
                                     )     Pretrial Conference: June 29, 2021
 ___________________________________ )     Trial Date: August 2, 2021




                                        MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 2 of 32 Page ID #:1583
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                                 TABLE OF CONTENTS
                                                                                                                                Pages
 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 Background. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 A.       ARC is a Sophisticated Litigant in the Business of Litigation. . . . . . . . . . . . . . . . . 2
 B.                                                                                  ..........................2
 C.       The Underlying Action. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 D.       HMD Global’s Motion to Dismiss for Lack of Standing. . . . . . . . . . . . . . . . . . . . . 3
 E.       The Starboard Security Interest May Further Undermine CCE’s Standing. . . . . . . 4
 F.       HMD Global Subpoenas CCE’s Parent ARC at its Home, in This District. . . . . . . 4
 G.       ARC Refuses to Participate in This Court’s Joint Stipulation Process. . . . . . . . . . 4
 Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 I.       Parties May Seek Discovery That is Relevant and Proportional to the Case. . . . . . 5
 II.      ARC Cannot Block Discovery Because it Disagrees with HMD Global’s
          Claims. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 III.     HMD Global Seeks Documents Directly Relevant to CCE’s Standing Claims. . . . 8
          A.        ARC’s Licenses of its Subsidiaries’ Patents. . . . . . . . . . . . . . . . . . . . . . . . . 8
                    1.       Documents Concerning                                                                 .......... 8

                    2.       Documents Concerning Other Licenses of its
                             Subsidiaries’ Patents. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                    3.       Agreements Executed Concurrently With Those Agreements. . . . . . 11

                    4.       Communications Regarding Agreements and Negotiations. . . . . . . . 11

                    5.       All of These Categories Are Highly Relevant to
                             CCE’s Standing. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

          B.        Documents Concerning the ’923 Patent. . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
          C.        Documents Concerning the Relationship Between ARC and CCE. . . . . . . 15
                                                              –i–                          Case No. 8:20-mc-127
                                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 3 of 32 Page ID #:1584
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


          D.       Documents Concerning the Assignment from ARG to CCE. . . . . . . . . . . . 16
          E.       Documents Concerning the Starboard Security Agreement. . . . . . . . . . . . . 17
          F.       Documents Concerning ‘923 Litigation or Other CCE Litigation. . . . . . . . 19
 III.     HMD Global’s Email Production Requests are Not Unduly Burdensome. . . . . . . 20
          A.       ARC Has Failed to Meet Its Burden to Show Burdensomeness. . . . . . . . . 20

          B.       ARC’s Duty to Preserve Documents Attached when

                                                                                                                        . . . . 21

          C.       ARC Cannot Shift Its Burden Onto HMD Global. . . . . . . . . . . . . . . . . . . . 23

          D.       The Court Should Not Grant ARC Consideration as a Non-Party. . . . . . . . 24

          E.       Production of Emails is Routine in this District. . . . . . . . . . . . . . . . . . . . . 24
 Conclusion. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25




                                                            – ii –                        Case No. 8:20-mc-127
                                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 4 of 32 Page ID #:1585
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                        TABLE OF AUTHORITIES
                                                             Cases                                              Pages
 67 Wall St. Co. v. Franklin Nat’l Bank,
      37 N.Y.2d 245, 248-49 (1975). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 14, 18
 Acceleration Bay LLC v. Activision Blizzard, Inc.,
       No. 16-453, 2017 WL 3668597 (D. Del. Aug. 24, 2017). . . . . . . . . . . . . . . . . . . . 3
 Alpine View Co. v. Atlas Copco AB,
       205 F.3d 208, 221 (5th Cir. 2000). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
 Aquastar Pool Prods., Inc. v. Color Match Pool Fittings, Inc.,
      No. 18-mc-94, 2019 WL 856860 (C.D. Cal. Jan. 23, 2019). . . . . . . . . . . . . . . . . . 25
 Blankenship v. Hearst Corp.,
       519 F.2d 418, 429 (9th Cir. 1975). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
 Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp.,
        No. 17-430, 2019 WL 2210686 (E.D. Tex. May 22, 2019). . . . . . . . . . . . . . . . . . . 7
 Castelan-Gutierrez v. Bodega Latina Corp.,
       No. 17-1877, 2018 WL 4050493 (D. Nev. Mar. 30, 2018). . . . . . . . . . . . . . . . . . . . 7
 City of Colton v. American Promotional Events, Inc.,
        No. 09-1864, 2011 WL 13223947 (C.D. Cal. Oct. 6, 2011). . . . . . . . . . . . . . . 21, 22
 Cellular Communications Equipment LLC v. HMD Global Oy,
       No. 20-78 (E.D. Tex. March 17, 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 Cellular Commc’n Equip. LLC v. HTC Corp.,
       No. 15-2373 (S.D. Cal. Dec. 16, 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
  Credit Suisse Sec. (USA) LLC,
       No. 11-232, 2013 WL 5312511 (S.D.N.Y. Sept. 23, 2013) . . . . . . . . . . . . . . . . . . 12
 Dale Evans Parkway 2012, LLC v. Nat’l Fire & Marine Ins. Co.,
       No. 15-979, 2016 WL 7486606 (C.D. Cal. Oct. 27, 2016). . . . . . . . . . . . . . . . . . . 6
 Dataflow, Inc. v. Peerless Ins. Co.,
       No. 11-1127, 2014 WL 148685, at *4 (S.D.N.Y. Jan. 13, 2014). . . . . . . . . . . . 12, 18
 Davidson v. Goord,
      215 F.R.D. 73 (W.D.N.Y. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
 Faulkner v. Nat’l Geographic Soc.,
      452 F. Supp. 2d 369, 381 (S.D.N.Y. 2006). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

                                                      – iii –                        Case No. 8:20-mc-127
                                                         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 5 of 32 Page ID #:1586
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 Fed. Ins. Co. v. Americas Ins. Co.,
       258 A.D.2d 39, 44 (1999). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 18
 G.E. Funding Capital Mkt. Servs., Inc. v. Nebraska Inv. Fin. Auth.,
       No. 15-1069, 2017 WL 2880555 (S.D.N.Y. July 6, 2017). . . . . . . . . . . . . . . . . . . 10
 Infanzon v. Allstate Ins. Co.,
        335 F.R.D. 305, 312 (C.D. Cal. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 Inland Concrete Enters., Inc. v. Kraft Ams., L.P.,
       No. 10-1776, 2011 WL 13209258 (C.D. Cal. May 12, 2011). . . . . . . . . . . . . . . . . 6
 In re Citimortgage, Inc., Home Affordable Modification Program (“HAMP”) Litig.,
        No. 11-2274, 2012 WL 10450139 (C.D. Cal. June 7, 2012). . . . . . . . . . . . . . 21, 24
 Kajeet, Inc. v. Qustodio, LLC,
       No. 18-1519, 2019 WL 8060078 (C.D. Cal. Oct. 22, 2019). . . . . . . . . . . . . . . . . . 22
 Keith H. v. Long Beach Unified School Dist.,
       228 F.R.D. 652, 655-56 (C.D. Cal. May 18, 2005). . . . . . . . . . . . . . . . . . . . . . . . . 21
 Kor Media Grp., LLC v. Green,
      294 F.R.D. 579, 583 (D. Nev. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 Las Vegas Sun, Inc. v. Adelson,
       No. 19-1667, 2020 WL 2114352 (D. Nev. May 4, 2020). . . . . . . . . . . . . . . . . . . . . 7
 Liqwd, Inc. v. L’Oreal USA, Inc.,
      No. 19-15, Docket. No. 33 (C.D. Cal. Feb. 28, 2019). . . . . . . . . . . . . . . . . . . . . . 25
 Micron Technology, Inc. v. Rambus Inc.,
      645 F.3d 1311, 1320 (Fed. Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
 Polaris PowerLED Techs., LLC v. Samsung Elecs. Am., Inc.,
       No. 17-715, 2019 WL 1399927 (E.D. Tex. Mar. 28, 2019). . . . . . . . . . . . . . . . . . 13
 Skellerup Indus. Ltd. v. City of Los Angeles,
       163 F.R.D. 598, 600 (C.D. Cal. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 Soundgarden v. UMG Recordings, Inc.,
      No. 19-5449, 2019 WL 10093965 (C.D. Cal. Dec. 2, 2019). . . . . . . . . . . . . . . . . . 7
 Sound View Innovations, LLC v. Hulu, LLC,
      No. 17-4146, 2018 WL 6164271 (C.D. Cal. June 12, 2018). . . . . . . . . . . . . . . . . 22
 Tradebay, LLC v. eBay, Inc.,
      278 F.R.D. 597, 600 (D. Nev. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

                                                      – iv –                         Case No. 8:20-mc-127
                                                         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 6 of 32 Page ID #:1587
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


 Trilegiant Corp. v. Sitel Corp.,
        272 F.R.D. 360, 364-65 (S.D.N.Y. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 11
 Uniloc USA, Inc. v. Apple Inc.,
       No. 18-358, Docket No. 165 (N.D. Cal. Dec. 4, 2020). . . . . . . . . . . . . . . . 7, 17, 18
 United States v. Procter & Gamble Co.,
       356 U.S. 677, 682 (1958). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
 (USA) LLC v. Grand Circle LLC,
      No. 11-232, 2013 WL 5312511 (S.D.N.Y. Sept. 23, 2013). . . . . . . . . . . . . . . . . . 12
 WiAV Sols. LLC v. Motorola Inc.,
      631 F.3d 1257, 1266 (Fed. Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 22




                                                        –v–                          Case No. 8:20-mc-127
                                                         MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 7 of 32 Page ID #:1588
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                            TABLE OF AUTHORITIES
                                                    Statutes and Rules                                                     Pages
 Fed. R. Civ. P. 26(b)(1). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
 Local Rule 37-1. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 Local Rule 37-2.2. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




                                                           – vi –                        Case No. 8:20-mc-127
                                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 8 of 32 Page ID #:1589
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                     INTRODUCTION
       The question before this Court is simple: must Acacia Research Corporation
 produce documents showing whether its wholly owned subsidiary, Cellular
 Communications Equipment LLC, has standing to pursue claims of infringement in its
 underlying litigation against HMD Global Oy? The answer is “yes.” ARC seems to know
 this, because it has done everything it can to avoid this question. First, ARC claimed that
 HMD Global could not even seek discovery on CCE’s standing, because ARC believes
 that CCE does have standing. ARC’s supporting logic was risible—it claimed that



                                                                   —but better arguments
 would not help ARC, because that is not how discovery works: if a party could avoid
 discovery because it disagreed with an underlying claim, there would be no discovery.
       Next, ARC claimed that discovery would be burdensome, but never provided any
 specific information to back up this claim, despite multiple opportunities to do so. Nor
 would such information help ARC in any event, since ARC itself created any burdens it
 now claims through its own record-keeping decisions, and did so while obligated to
 preserve relevant documents for litigation. ARC, a sophisticated litigant in the business of
 litigation, cannot engineer its way out of production obligations through its own decisions.
       Finally, and most troublingly, ARC refused to participate in the joint stipulation
 process required by this Court, while its subsidiary CCE, represented by the same counsel,
 asked the Eastern District of Texas, which presides over the underlying litigation, to block
 HMD Global from bringing this motion. Even worse, CCE did so by attacking this Court,
 which it repeatedly called an “unknown court,” and by arguing that disclosing confidential
 documents to this Court’s own personnel “could prove disastrous” to ARC and CCE. Of
 course ARC and CCE could not support their slurs on this Court and its personnel, and the
 Eastern District of Texas properly ruled that HMD Global could file this motion, seeking
 in ARC’s home Court documents maintained at ARC’s sole office, within this District.
                                          –1–                              Case No. 8:20-mc-127
                                            MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 9 of 32 Page ID #:1590
      REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


         After all of ARC and CCE’s attempts to distract attention from the man behind the
 curtain, the question before this Court remains: must ARC produce documents showing
 whether its wholly owned subsidiary CCE has standing to pursue its claims on
 infringement in its underlying litigation against HMD Global Oy? The answer to this
 question remains “yes,” and so this Court should grant HMD Global’s motion to compel.
                                      BACKGROUND
 A.      ARC is a Sophisticated Litigant in the Business of Litigation
         Respondent Acacia Research Corporation (“ARC”) is a sophisticated litigant in the
 business of Federal litigation. As a patent monetization company, ARC admits in public
 filings, “often we must resort to litigation,” and that monetization effort “often begins with
 the filing of patent infringement litigation” rather than a licensing request not backed by a
 Federal complaint. Declaration of Maissa Chouraki Ex. BB at 4, 2. (Further exhibit
 citations are to the same declaration.) As a result, ARC spends “a significant amount of
 our financial and management resources to pursue our current litigation matters.” Id. at 8.
 In 2020 alone, Acacia and its subsidiaries have filed 11 district court cases. Ex. CC. In
 2016,
 ARC and its subsidiaries filed 14 district court cases. Ex. DD. Over the last twenty years,
 ARC and its subsidiaries have filed 1,430 district court cases. Ex. EE. Litigation is
 essential to ARC’s business, and ARC’s business is essentially litigation.
 B.


                           Ex. A.



                                      Id. at 4.




                                           –2–                              Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 10 of 32 Page ID #:1591
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




  C.    The Underlying Action
        On March 17, 2020, Cellular Communications Equipment LLC (“CCE”) sued HMD
  Global for infringement of a single patent, U.S. Patent No. 7,218,923 (“the ’923 patent”).
  Cellular Communications Equipment LLC v. HMD Global Oy, Case No. 20-78, Docket
  No. 1 (E.D. Tex. March 17, 2020). On August 10, 2020, CCE effected service on HMD
  Global through the Hague Convention. Id., Docket No. 30 (E.D. Tex. Aug. 10, 2020).
  D.    HMD Global’s Motion to Dismiss for Lack of Standing
        On September 17, 2020, CCE produced licenses covering the ’923 patent including
                                                        On September 21, HMD Global
  moved to dismiss on grounds including CCE’s lack of standing to sue. Ex. B. HMD
  Global argued that a plaintiff such as CCE “lacks standing to sue a party who has the
  ability to obtain such a license from another party with the right to grant it.” WiAV Sols.
  LLC v. Motorola Inc., 631 F.3d 1257, 1266 (Fed. Cir. 2010); see also, e.g., Acceleration
  Bay LLC v. Activision Blizzard, Inc., No. 16-453, 2017 WL 3668597, at *3 (D. Del. Aug.
  24, 2017). HMD Global explained that,
                CCE cannot establish that it has the right to exclude others from practicing
  the ’923 patent, and thus lacks standing to sue for infringement. Ex. B at 2-4, 7-11; Ex. D
  at 1-8; Ex. A. Opposing, CCE made the striking claim that the


                                                     Ex. C at 6, 7. CCE has never produced
                                            –3–                             Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 11 of 32 Page ID #:1592
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  any later-granted license


                The parties briefed this motion, Exs. C, D, E, which remains pending.
  E.    The Starboard Security Interest May Further Undermine CCE’s Standing
        HMD Global discovered publicly available filings that further questioned CCE’s
  standing. A “Patent Security Agreement” filed with the Patent and Trademark Office
  granted Starboard a security interest in the ʼ923 patent. A “Release of Security Interest in
  Patents” filed with the P.T.O. shows that on June 30, Starboard rescinded its security
  interest. These transactions may independently undermine CCE’s standing in its case.
  F.    HMD Global Subpoenas CCE’s Parent ARC at its Home, in This District
        On September 25, HMD Global served ARC with a subpoena, Ex. F, for documents
  regarding                                                      and the security interest:
  ●     documents concerning                                                         and other
        agreements in which                                            (Requests 1-12);
  ●     documents concerning actual or potential agreements concerning the ’923, its
        ownership, or valuations of the ’923 or any portfolio including it (Requests 13-15);
  ●     documents concerning the relationship between ARC and CCE (Requests 16-17);
  ●     documents concerning the security interest and its release (Requests 18-23); and
  ●     documents concerning litigation concerning the ’923 patent (Requests 24-26).
  On October 9, 2020, ARC served objections and responses to the subpoena, in which it
  refused to produce a single document. Ex. G.
  G.    ARC Refuses to Participate in This Court’s Joint Stipulation Process
        On October 16, HMD Global sought to meet and confer on the subpoena. Ex. H.
  HMD Global and ARC had two lengthy telephone conferences, and exchanged multiple
  letters and emails regarding the subpoena. Exs. I, J, K. ARC continued to refuse to
  produce a single document. On November 3, HMD Global triggered Local Rule 37-1 with
  a detailed letter, giving ARC had ten days to conduct a final conference. Ex. L. After still
  more letters (Exs. M, N, O), ARC agreed to meet and confer on November 13, the last
                                           –4–                              Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 12 of 32 Page ID #:1593
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  possible day. Ex. P, Q, R. The parties conferred by telephone for a third and final time.
  On November 16, HMD Global served its portion of a draft joint stipulation, along with
  “all declarations and exhibits to be offered in support of the moving party’s position,” as
  required by Local Rule 37-2.2. Ex. S. ARC had a week, until Monday, November 23, to
  return its “portion of the stipulation, together with all declarations and exhibits to be
  offered in support of the moving party’s position.” Loc. R. 37-2.2.
        On Friday, November 20, the last business day before ARC’s deadline to submit its
  portion of the joint stipulation, ARC and CCE sought to derail HMD Global’s motion.
  Represented by the same counsel, ARC and CCE wrote tandem letters to HMD Global:
  CCE claimed for the first time that the Eastern District of Texas protective order governing
  confidentiality barred disclosure of “confidential information produced by CCE in this
  Action to a Central District of California court or its personnel” (Ex. T), while ARC
  refused to provide its portion of the joint stipulation on the grounds that “it is improper to
  file the joint stipulation that would result in such violation.” Ex. U. CCE filed a “Motion
  to Enforce” the Eastern District protective order before that Court, including troubling
  claims about the trustworthiness of this Court. CCE repeatedly called this Court an
  “unknown court,” Ex. W at 1, 5, 7, 8, 11, and claimed that disclosure of information to its
  judges and other personnel “could prove disastrous” to ARC and CCE. Id. at 8. CCE and
  HMD Global briefed this issue, Exs. W, X, Y, Z, and last week the Eastern District denied
  CCE’s motion, ruling that HMD Global may file papers here “as is necessary to comply
  with that Court’s Local Rules to facilitate that Court’s resolution of this discovery dispute,”
  and ordering CCE and HMD Global to provide this Court with a copy of the order. Ex. V.
                                          ARGUMENT
  I.    Parties May Seek Discovery That is Relevant and Proportional to the Case
        Rule 26(b)(1) permits discovery “regarding any nonprivileged matter that is relevant
  to any party’s claim or defense” so long as it is “proportional to the needs of the case.” “A
  ‘relevant matter’ under Rule 26(b)(1) is any matter that ‘bears on, or that reasonably could
  lead to other matters that could bear on, any issue that is or may be in the case.’ Relevancy
                                             –5–                              Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 13 of 32 Page ID #:1594
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  should be ‘construed “liberally and with common sense” and discovery should be allowed
  unless the information sought has no conceivable bearing on the case.’” Dale Evans
  Parkway 2012, LLC v. Nat’l Fire & Marine Ins. Co., Case No. 15-979, 2016 WL 7486606,
  at *3 (C.D. Cal. Oct. 27, 2016) (citations omitted). “Under the general relevance
  requirements set forth in Rule 26(b), [a] subpoena may command the production of
  documents that are ‘nonprivileged’ and are ‘relevant to any party’s claim or defense.’” Id.
  (quoting Fed. R. Civ. P. 26(b)(1)).
  II.   ARC Cannot Block Discovery Because it Disagrees with HMD Global’s Claims
        ARC argues that all or nearly all of HMD Global’s requested discovery is improper
  because, in ARC’s view, HMD Global will eventually lose the legal issue which those
  documents might inform. Specifically, in its letter of November 12, ARC states:
        ARC has never been party to any agreement that assigned it rights in the ʼ923
        patent. Thus, by law, ARC does not have the right to license the ʼ923 patent.


                                                        No amount of parole (sic) evidence
        or materials regarding the course of dealing can change the fact that, by law, ARC
        does not have the right to license the ʼ923 patent. As such, the materials covered by
        Request Nos. 1-12 are irrelevant and intended merely to harass ARC.
  Ex. R. In other words, ARC argues that because it believes it will eventually win the
  underlying dispute, it would be “irrelevant and intended merely to harass ARC” for HMD
  Global to obtain discovery that might show that ARC should lose the underlying dispute.
        Even setting aside the factual problems with this argument—which depends on the
  contention that


                                  that is not how discovery works. “The obvious and overall
  purpose of discovery under the Federal Rules of Civil Procedure is to require disclosure of
  all relevant information, so that the ultimate resolution of disputed issues is based on a full
  and accurate understanding of the facts and therefore embodies a fair and just result.”
  Inland Concrete Enters., Inc. v. Kraft Ams., L.P., Case No. 10-1776, 2011 WL 13209258,
                                            –6–                               Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 14 of 32 Page ID #:1595
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  at *2 (C.D. Cal. May 12, 2011) (citing United States v. Procter & Gamble Co., 356 U.S.
  677, 682 (1958)). If a target of discovery could escape its obligations to produce
  documents by claiming that its side would ultimately win the underlying dispute, there
  would be no discovery. Castelan-Gutierrez v. Bodega Latina Corp., Case No. 17-1877,
  2018 WL 4050493, at *2 (D. Nev. Mar. 30, 2018) (“The mere fact that a party may
  articulate some legal argument that may allow it to prevail on a particular claim, even
  when presented in a currently-pending dispositive motion, is simply insufficient to justify
  denying discovery to its opponent.”). Indeed, the “Federal Rules of Civil Procedure do not
  provide for automatic or blanket stays of discovery when a potentially dispositive motion
  is pending,” Infanzon v. Allstate Ins. Co., 335 F.R.D. 305, 312 (C.D. Cal. 2020) (quoting
  Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 600 (D. Nev. 2011)), and discovery will
  proceed unless the “party seeking a stay of discovery carries a heavy burden of making a
  ‘strong showing’ why discovery should be denied.” Soundgarden v. UMG Recordings,
  Inc., Case No. 19-5449, 2019 WL 10093965, at *6 (C.D. Cal. Dec. 2, 2019) (quoting
  Skellerup Indus. Ltd. v. City of Los Angeles, 163 F.R.D. 598, 600 (C.D. Cal. 1995)); see
  also Las Vegas Sun, Inc. v. Adelson, Case No. 19-1667, 2020 WL 2114352, at *5 (D. Nev.
  May 4, 2020) (“Generally, there must be no question in the court's mind that the
  dispositive motion will prevail, and therefore, discovery is a waste of effort.”) (quoting
  Kor Media Grp., LLC v. Green, 294 F.R.D. 579, 583 (D. Nev. 2013)).
        Furthermore, the only ruling that could moot HMD Global’s subpoena is a complete
  dismissal of CCE’s complaint. Even if the Eastern District of Texas were to deny HMD
  Global’s pending motion to dismiss, because standing is a “threshold jurisdictional issue”
  (Ex. D at 7-8) which CCE admitted “may be raised at anytime” (Ex. C at 11), HMD Global
  can present facts beyond the pleadings to support its claim, has no time limit to make this
  claim, and can take discovery and use that discovery to support a renewed motion. Uniloc
  USA, Inc. v. Apple Inc., No, 18-358, Docket No. 165 (N.D. Cal. Dec. 4, 2020) (granting
  renewed motion to dismiss for lack of standing based on new evidence obtained through
  discovery); see also Blitzsafe Tex. LLC v. Mitsubishi Elec. Corp., No. 17-430, 2019 WL
                                            –7–                              Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 15 of 32 Page ID #:1596
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  2210686, at *3 (E.D. Tex. May 22, 2019) (“[J]urisdictional discovery should only be
  denied where it is impossible that the discovery ‘could . . . add[] any significant facts’ that
  might bear on the jurisdictional determination.”) (alteration and emphasis in original)
  (quoting Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 221 (5th Cir. 2000)). In
  addition, documents sought by the subpoena are relevant to other possible standing claims
  as well as internal analysis and valuations of the ’923 patent, prior royalties paid for it, and
  potential damages for infringement. For at least these reasons, no ruling on HMD Global’s
  motion to dismiss, short of a complete dismissal, will moot the subpoena and ARC must
  produce documents responsive to HMD Global’s requests.
  III.   HMD Global Seeks Documents Directly Relevant to CCE’s Standing Claims
         A.    ARC’s Licenses of its Subsidiaries’ Patents
         Requests 1-12 seek documents concerning ARC’s licenses of its subsidiaries’
  patents. These requests fall into four categories: documents concerning the agreements
  themselves by which ARC has licensed its subsidiaries’ patents (
                                                             ); agreements executed
  concurrently with those agreements, which are necessary to understand them, and
  communications and negotiations regarding any of these agreements.
               1.     Documents Concerning
         Request No. 1 seeks “documents concerning any agreement between persons
                                             that includes any patent license,” Ex. F at 7,
  including                                                                                but
  also including any other license agreements                             ARC refuses to
  produce any documents regarding this request. Ex. R at 2-3; see Ex. S at 9-16.
         Documents sought by this request are directly relevant to CCE’s standing claims.
  They would include, for example, drafts of




                                             –8–                              Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 16 of 32 Page ID #:1597
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                                                    These documents would also include any
  analyses of


                                                    Documents that would be responsive to
  this request would include, for example:
  ●     A prior draft of the


  ●     An email from
                                                                                 or
  ●     An email from
  HMD Global has no idea whether these documents exist, of course, but that is precisely
  why it needs discovery. This request also seeks documents concerning any prior patent
  licenses



                          See, e.g., Faulkner v. Nat’l Geographic Soc., 452 F. Supp. 2d 369,
  381 (S.D.N.Y. 2006) (explaining that “the parties’ course of dealing throughout the life of
  a contract is highly relevant to determining the meaning of the terms of the agreement”)
  (citations omitted); see also Trilegiant Corp. v. Sitel Corp., 272 F.R.D. 360, 364-65
  (S.D.N.Y. 2010) (holding that “anything that might further the interpretation” of the
  disputed contract provision “is relevant and subject to discovery”) (collecting cases). ARC
  must produce these documents. See Trilegiant Corp., 272 F.R.D. at 364-65 (ordering
  plaintiff to produce documents concerning disputed contract provisions and “the drafting
  and use of such contract language” in order to aid in the interpretation of those provisions).
                2.   Documents Concerning Other Licenses of its Subsidiaries’ Patents
        Request Nos. 5 and 9 seek documents concerning other licenses that ARC has
  executed covering its subsidiaries’ patents. Request No. 5 seeks “documents concerning
  any agreement between ARC and any other person or persons that includes any patent
                                             –9–                            Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 17 of 32 Page ID #:1598
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  license including a patent owned in whole or part by one or more Acacia Entities,” and
  Request No. 9 seeks “documents concerning any agreement between ARC and any other
  person or persons that includes any patent license including a patent that one or more
  Acacia Entities has authority to license.” Ex. F at 8, 9; see Ex. S at 25-27, 33-36. There is
  likely substantial overlap between patents “owned in whole or part by one or more Acacia
  Entities” and patents “that one or more Acacia Entities has authority to license”; HMD
  Global used both definitions to minimize the chance that artful reading could exclude
  documents. ARC refuses to produce any documents regarding these requests. Ex. R. at 3.
        HMD Global’s standing motion rests on the argument that ARC can and does hold
  the right to license patents held by its subsidiaries directly, rather than through the
  subsidiaries themselves. See generally Exs. B, D. If HMD Global is correct, then ARC
  subsidiaries such as CCE either lack standing to sue entirely, or lack standing to sue
  without ARC’s participation as a plaintiff in the case. These requests ask a simple
  question:




                                                                See, e.g., G.E. Funding Capital
  Mkt. Servs., Inc. v. Nebraska Inv. Fin. Auth., Case No. 15-1069, 2017 WL 2880555, at *4
  (S.D.N.Y. July 6, 2017) (parol evidence may include “conversations, negotiations and
  agreements made prior to or contemporaneous with the execution of a written agreement”).
  These agreements are particularly necessary to rebut one of CCE’s arguments to the
  Eastern District of Texas, which is that without a “written agreement assigning rights to
  AR Corp., it is impossible for AR Corp. to have rights in the ʼ923 patent.” Ex. C at 5; see
  Ex. E at 1-2. HMD Global could rebut this argument by showing that ARC has a history
  of licensing its subsidiaries’ patents with or without the “written agreement assigning
  rights” that CCE claims is required—but only with discovery into ARC’s history of
  licensing its subsidiaries’ patents, which these requests seek. ARC cannot block discovery
                                            – 10 –                             Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 18 of 32 Page ID #:1599
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  necessary to rebut arguments of its subsidiary CCE. Finally, even if ARC has never
  executed any other agreements that license its subsidiaries’ patents, that too is relevant,
  and ARC should confirm that no such agreements exist.
               3.     Agreements Executed Concurrently With Those Agreements
        Request Nos. 2, 6, and 10 seek “documents concerning any agreement executed
  concurrently with,” respectively, agreements identified in Request Nos. 1, 5, and 9. Ex. F.
  at 7, 8, 9; see Ex. S at 17-19, 27-29, 36-39. ARC refuses to produce documents regarding
  these requests. Ex. R. at 2-3. Agreements identified in Request Nos. 1, 5, and 9 are
  directly relevant to CCE’s standing to bring its claim, see supra §§ III.A.1, III.A.2, and
  concurrent agreements are equally relevant because one cannot understand an agreement
  without understanding its full context including concurrent agreements. Consider:




                                                  Concurrent agreements often contain such
  related provisions, which affect understanding of a variety of provisions. Without the
  documents HMD Global seeks, it cannot know if any concurrent agreements have
  provisions relevant to the dispute. ARC must produce these documents. See Trilegiant
  Corp., 272 F.R.D. at 364-65 (ordering plaintiff to produce documents concerning disputed
  contract provisions and “the drafting and use of such contract language” in order to aid in
  the interpretation of those provisions).
               4.     Communications Regarding Agreements and Negotiations
        Request Nos. 3, 7, and 11 seek “communications concerning any agreement”
  identified, respectively, in Request Nos. 1-2, 5-6, and 9-10. Ex. F at 7, 8, 9; see Ex. S at
  19-23, 29-31, 38-40. And Request Nos. 4, 8, and 12 seek “communications concerning
  negotiations leading to any agreement” identified, respectively, in Request Nos. 1-2, 5-6,
  and 9-10. Ex. F at 8, 9; see Ex. S at 23-24, 31-32, 40-42. There is some overlap between
                                             – 11 –                          Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 19 of 32 Page ID #:1600
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  “communications concerning negotiations” and other “communications concerning any
  agreement,” but not total overlap, as “communications concerning negotiations” would not
  yield communications occuring after execution of an agreement. ARC refuses to produce
  any documents responsive to these requests. Ex. R. at 2-3. But the communications HMD
  Global requests are directly relevant to CCE’s standing claims.
         The negotiation history of a contract is highly relevant to understanding its meaning.
  67 Wall St. Co. v. Franklin Nat’l Bank, 37 N.Y.2d 245, 248-49 (1975) (recognizing that the
  court can look to the “surrounding facts and circumstances to determine the intent of the
  parties,” including “evidence of conversations, negotiations and agreements made prior to
  or contemporaneous with the execution” in order to explain ambiguities in a written
  agreement). Similarly, communications after execution of any agreements are highly
  relevant as showing the course of performance. See Fed. Ins. Co. v. Americas Ins. Co.,
  258 A.D.2d 39, 44 (1999) (“the parties’ course of performance under the contract is
  considered to be the most persuasive evidence of the agreed intention of the parties”)
  (internal quotation marks and citation omitted); Credit Suisse Sec. (USA) LLC v. Grand
  Circle LLC, Case No. 11-232, 2013 WL 5312511, at *11 (S.D.N.Y. Sept. 23, 2013) (“The
  parties’ objective manifestations of their intent—namely, their words to each other and
  their deeds—are significantly more probative than uncommunicated subjective intent.”)
  (internal quotation marks and citation omitted).
         Communications within ARC are also highly relevant, as they shed light on how
  ARC interpreted any agreements. See Dataflow, Inc. v. Peerless Ins. Co., Case No.
  11-1127, 2014 WL 148685, at *4 (S.D.N.Y. Jan. 13, 2014) (finding that defendant’s
  internal communications showing its interpretation of a written agreement are relevant to
  its interpretation of the agreement). And communications between ARC and CCE are
  highly relevant. For example, in opposing HMD Global’s motion to dismiss, CCE claimed
  that
                                                     Ex. C at 6, 7; see Ex. E at 3


                                           – 12 –                             Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 20 of 32 Page ID #:1601
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


                     CCE further claimed that


           Id. Ex. E at 4 (citing Polaris PowerLED Techs., LLC v. Samsung Elecs. Am.,
  Inc., Case No. 17-715, 2019 WL 1399927, at *3 (E.D. Tex. Mar. 28, 2019); Ex. C at 6.
  HMD Global is entitled to test those claims by probing the communications that actually
  occurred. Did ARC ever actually




                                  HMD Global is entitled to that evidence as well.



                        See Exs. FF, GG, HH, II, JJ, KK.




               Id. §§ 1.6, 1.9.



                                    Id. § 4.4.



              Ex. JJ § II.13.
                                          . at CCE_HMD_001643.



                                           – 13 –                         Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 21 of 32 Page ID #:1602
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                                                       Ex. FF § 4.4; Ex. JJ
  § II.13.
                                                                  All these communications
  would be highly relevant to HMD Global’s claims, because they address
                                                       See 67 Wall St., 37 N.Y.2d at 248-49.
  For example,




                                     would be highly relevant for the same reasons.
               5.    All of These Categories Are Highly Relevant to CCE’s Standing
         HMD Global’s Request Nos. 1-12 seek information summarized in this chart:




  For the reasons HMD Global has explained, see supra, each of these requests is highly
  relevant to CCE’s standing to bring its claims, and the Court should order production.
         B.    Documents Concerning the ’923 Patent
         Request Nos. 13-15 seek documents concerning the ’923 patent, including
  “documents concerning all communications, including any proposals to license,
  negotiations, discussions, offers to license, presentations, or any other communications,
                                           – 14 –                          Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 22 of 32 Page ID #:1603
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  regarding any potential agreement concerning the ’923 patent, including any potential
  license including the ’923 patent” (Request No. 13); “documents concerning any right,
  title, or interest in the ’923 patent” (Request No. 14); and “documents concerning any
  valuations or attempts to value the ’923 patent or any portfolio containing the ’923 patent.”
  Request No. 15. Ex. F at 9; see Ex. S at 42-44, 44-46, 46-48. ARC agrees to produce
  some documents “relating to the ownership of the ʼ923 patent,” but refuses to search
  emails, and refuses to search for all documents “concerning any right, title, or interest in
  the ’923 patent.” Ex. R at 3. ARC says it will produce “valuations concerning the ʼ923
  patent,” but again refuses to search emails. ARC refuses to produce anything responsive
  to Request No. 13—hardly a surprise, since it refuses to produce anything responsive to
  Request Nos. 1-12, which overlap Request No. 13 to the extent that any agreement,
                                                           includes the ’923.
        Documents responsive to these requests are directly relevant to CCE’s standing in
  the underlying action. For example, if ARC sent a series of proposals to license a portfolio
  including the ’923 patent                            those communications would be highly
  relevant to HMD Global’s motion to dismiss because they would show
                                                                          Similarly,
                               regarding any portfolio including the ’923 patent would be
  highly relevant not only regarding standing, but also regarding the value of the ’923 patent
  compared to others in ARC’s collective portfolio, thus providing evidence relevant to its
  value and thus potential damages against HMD Global. Finally, in opposing HMD
  Global’s motion to dismiss, CCE claimed “that all rights to the ʼ923 patent belong to
  CCE.” Ex. C at 3. HMD Global is entitled to test this assertion through discovery into
  “documents concerning any right, title, or interest in the ’923 patent,” not merely the lesser
  category of documents “relating to the ownership of the ʼ923 patent” offered by ARC.
        C.     Documents Concerning the Relationship Between ARC and CCE
        Requests Nos. 16-17 seek “documents concerning the relationship between ARC
  and CCE” (Request No. 16) and “communications concerning the relationship between
                                            – 15 –                           Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 23 of 32 Page ID #:1604
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  ARC and CCE.” Request No. 17. Ex. F. at 10; Ex. S at 48-50. ARC stated that, if HMD
  Global “agrees to exclude emails from its request, ARC is willing to search for non-public,
  responsive documents related to these requests.” Ex. R at 3. ARC thus admits the
  relevance of these documents, but refuses to search for them unless HMD Global agrees to
  exclude emails from its search, rendering the search useless since ARC and CCE have
  overlapping officers who work in the same offices and share ARC’s email system.
        These requests address CCE’s main argument in opposition to HMD’s motion to
  dismiss. CCE claims that



                                                                                   Ex. E at
  3. HMD Global is entitled to test these assertions by understanding the full scope of the
  relationship between ARC and CCE.
                                                    How does ARC generally supervise the
  activities of its subsidiary CCE? What records does it keep?


              All of these questions and many others would be answered by this discovery;
  without those answers, HMD Global cannot fairly assess CCE’s standing to bring its case.
        D.    Documents Concerning the Assignment from ARG to CCE
        Request No. 18 seeks documents concerning the “Assignment and Assumption
  Agreement,” which assigned patents including the ’923 patent from Acacia Research
  Group LLC (“ARG”), an ARC subsidiary, to CCE. Ex. F at 10; Ex. S at 52-53. ARC
  stated that, if HMD Global “agrees to exclude emails from its request, ARC is willing to
  search for non-public, responsive documents related to these requests.” Ex. R at 3. ARC
  thus admits the relevance of these documents, but refuses to search for them unless HMD
  Global agrees to exclude emails from its search, rendering the search useless since ARC,
  ARG and CCE have overlapping officers who work in the same offices and share ARC’s
  email system. Documents responsive to this request concern the chain of title of the ’923
                                          – 16 –                           Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 24 of 32 Page ID #:1605
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  patent. In opposing HMD Global’s motion to dismiss, CCE claimed “that all rights to the
  ʼ923 patent belong to CCE.” Ex. C at 3. HMD Global is entitled to test this assertion
  through discovery. Request No. 18 concerns the agreement CCE contends “transferred all
  rights in the ʼ923 patent that AR Group received from NSN to CCE.” Ex. C at 2.
  Suppose, for example, that contemporaneous documents exist that explain the purpose of
  this assignment and how the assignment affects any rights ARC or ARG may have
  concerning CCE or the ʼ923 patent. Such responsive documents would be highly relevant
  to the ownership of the ʼ923 patent and the authority to license it.
        E.     Documents Concerning the Starboard Security Agreement
        ARC’s security interest to Starboard, and its later rescinding of the security interest,
  may further undermine CCE’s standing to bring its claims. See supra § E. This issue is
  not hypothetical: just this month a patent monetization conglomerate, similar in structure
  to ARC, lost standing to pursue claims due to a security agreement. Uniloc USA, Inc. v.
  Apple Inc., No, 18-358, Docket No. 165 (N.D. Cal. Dec. 4, 2020). Requests 19-23 seek
  documents concerning the security interest (Request No. 19, see Ex. F at 10, Ex. S at
  54-56); documents concerning the release of the security interest filed a few months later,
  thus raising the question of whether ARC saw the Uniloc issues developing and realized
  that it had a similar problem (Request No. 20, see Ex. F at 10, Ex. S at 56-58); documents
  concerning communications regarding the agreements or release (Request No. 21, see Ex.
  F at 10, Ex. S at 59-61); “documents concerning any relationship between ARC and
  Starboard” and “communications concerning any relationship between ARC and
  Starboard.” Request Nos. 22-23, see Ex. F at 10, Ex. S at 61-66). ARC stated that, if
  HMD Global “agrees to exclude emails from its request, ARC is willing to search for
  non-public, responsive documents related to these requests.” Ex. R at 3. ARC thus admits
  the relevance of these documents, but refuses to search for them unless HMD Global
  agrees to exclude emails from its search, rendering the search useless since negotiations
  leading up to these agreements and discussions after them surely happened almost entirely


                                            – 17 –                           Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 25 of 32 Page ID #:1606
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  over email, not least because the Starboard security agreement was executed, filed and
  released this year, and was thus almost certainly negotiated all or mostly by email.
        Documents concerning these agreements, especially the emails showing negotiation
  of the security interest and its revocation, may independently undermine CCE’s standing in
  this case. See Uniloc USA, Inc. v. Apple Inc., 784 Fed. App’x at 765, 767-68 (remanding
  to the district court to “supplement the record, determine whether Uniloc has standing in
  the first instance, and, if appropriate, cure any jurisdictional defects”); Uniloc USA, Inc. v.
  Apple, Inc., Case No. 18-358, Docket No. 186 (N.D. Cal. Dec. 4, 2020) (dismissing case
  for lack of standing based on security agreement). These requests seek to probe these
  issues, which go directly to CCE’s standing to sue HMD Global for infringement.
        Communications regarding these agreements are highly relevant for the same
  reasons as communications regarding the other agreements HMD Global seeks:
  negotiation history of a contract is key to understanding its meaning, see 67 Wall St. Co. v.
  Franklin Nat’l Bank, 37 N.Y.2d 245, 248-49 (1975), later communications show course of
  performance (particularly relevant here where the parties to the agreement revoked it
  rather quickly), Fed. Ins. Co., 258 A.D.2d at 44, and communications within ARC show
  how ARC interpreted any agreements. Dataflow, Inc. v. Peerless Ins. Co., Case No.
  11-1127, 2014 WL 148685, at *4 (S.D.N.Y. Jan. 13, 2014); see generally supra § III.A.3.
        Finally, the relationship between ARC and Starboard is highly relevant for reasons
  similar to those regarding the relationship between ARC and CCE. See supra § III.C.
  Without the context of this overall relationship, one cannot understand the security interest
  and its revocation. Was Starboard otherwise invested in ARC? Did Starboard have some
  other interest that led it to first demand the security interest and then allow its revocation?
  Without answers to these questions, HMD Global cannot fully understand whether the
  Starboard transaction and its reversal separately undermine CCE’s standing to bring its
  claims. The Court should therefore grant this discovery.



                                            – 18 –                            Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 26 of 32 Page ID #:1607
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


        F.     Documents Concerning ’923 Litigation or Other CCE Litigation
        Request Nos. 24-26 seek documents concerning this litigation or other CCE
  litigation. In fact, Request No. 24 seeks precisely “documents concerning this litigation or
  other CCE litigation.” Ex. F. at 10; see Ex. S at 66-68. Request No. 25 seeks “documents
  concerning communications between ARC and CCE concerning this litigation or other
  CCE litigation,” and Request No. 26 seeks “documents concerning communications
  between ARC and CCE concerning any actual or potential litigation concerning the ’923
  patent.” Ex. F. at 10; see Ex. S at 68-72. There is likely substantial overlap between these
  categories, as they all seek documents concerning ARC’s supervision of litigation
  involving CCE or the ’923 patent. ARC stated that, if HMD Global “agrees to exclude
  emails from its request, ARC is willing to search for non-public, responsive documents
  related to these requests,” but then immediately admitted that this offer was an empty one,
  because “it is ARC’s understanding that these documents would have already been
  produced by CCE in the underlying litigation.” Ex. R at 3. Setting aside whether this
  latter statement is correct—and CCE has not produced any documents regarding ARC’s
  supervision of any of its litigation—it confirms that ARC will produce these documents
  only if ordered to do so by this Court.
        This Court should order that production, because documents concerning ARC’s
  supervision of CCE’s litigation are highly relevant to CCE’s standing claims. In opposing
  HMD Global’s motion to dismiss, CCE claimed that


                                                                    Ex. C at 6, 7; Ex. E at 3.


                                                Documents responsive to these requests will
  show not only any communications around this time on this point, but also the baseline
  level of communication between ARC and CCE regarding supervision of its litigation,
  providing the denominator necessary to understand the numerator. Documents concerning
  ARC’s supervision of CCE’s litigation, as well as any other litigation regarding the ’923
                                            – 19 –                         Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 27 of 32 Page ID #:1608
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  patent, will also show whether ARC is the true plaintiff. If ARC makes every decision
  about CCE’s litigation, for example, rather than allowing CCE to make decisions and
  providing supervision and support, it will bolster the argument that ARC sees no
  distinction between itself and CCE,



                                                                             Exs. B, D.
  Responsive documents concerning ARC’s control over CCE and the ’923 patent may also
  show the relationship between ARC and CCE and the ’923 patent and thus would also be
  highly relevant to the claims raised in HMD Global’s motion to dismiss. The Court should
  compel production of these documents as well.
  IV.   HMD Global’s Requests are Not Unduly Burdensome
        A.     ARC Has Failed to Meet Its Burden to Show Burdensomeness
        ARC’s burden objection extends only to email production. Ex. R at 2. Regarding
  the



                and that “[r]estoring the electronic records of former employees is a
  significant burden.” Ex. R at 2. But four years is hardly ancient history, many of HMD
  Global’s requests seek much more recent information, and most importantly ARC provides
  no evidence to back up these claims, no names of these departed employees and no
  specifics regarding its burden. Nor does ARC provide any further explanation of its
  burden regarding HMD Global’s other requests. Id. To the contrary, ARC’s own
  explanation of its burden reveals significant gaps. Although ARC claims that “many, if
  not all, of the individuals who had                                        are no longer
  employed by ARC,” it does not say who they are, or when they left, or what happened to
  their records. Ex. R at 2. ARC conspicuously does not say that all “individuals who had
                                        ” have left ARC, and surely would have if it could
                                          – 20 –                           Case No. 8:20-mc-127
                                            MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 28 of 32 Page ID #:1609
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  have. Indeed, if most                                                                    have
  left the company, ARC’s search may be easier than if they had stayed, because ARC
  would have transferred their records to new custodians, making a search simpler, not more
  complicated as ARC intimates.
           “The party who resists discovery has the burden to show discovery should not be
  allowed, and has the burden of clarifying, explaining, and supporting its objections.”
  Keith H. v. Long Beach Unified School Dist., 228 F.R.D. 652, 655-56 (C.D. Cal. May 18,
  2005) (citing Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975)); see also,
  e.g., In re Citimortgage, Inc., Home Affordable Modification Program (“HAMP”) Litig.,
  Case No. 11-2274, 2012 WL 10450139, at *4 (C.D. Cal. June 7, 2012) (“Generalized
  objections that a discovery request is burdensome without resort to specific reasons is . . .
  insufficient to justify a refusal to respond.”) (quoting Davidson v. Goord, 215 F.R.D. 73
  (W.D.N.Y. 2003) (alterations in original)). ARC has not met this burden; it has not come
  close.
           B.    ARC’s Duty to Preserve Documents Attached when



           ARC cannot cite burden to evade its production obligations for another reason: its
  civil duty to preserve documents attached at their creation. “The duty to preserve evidence
  begins when litigation is pending or reasonably foreseeable.” City of Colton v. American
  Promotional Events, Inc., Case No. 09-1864, 2011 WL 13223947 at *3 (C.D. Cal. Oct. 6,
  2011). “This is an objective standard, asking not whether the party in fact reasonably
  foresaw litigation, but whether a reasonable party in the same factual circumstances would
  have reasonably foreseen litigation.” Micron Technology, Inc. v. Rambus Inc., 645 F.3d
  1311, 1320 (Fed. Cir. 2011). As soon as ARC had “notice” or “should have known that the
  evidence may be relevant to future litigation” ARC had a duty to preserve these
  documents. Id. For the documents HMD Global seeks in the subpoena, that obligation
  attached at the time of their creation. As a sophisticated litigant in the business of
                                            – 21 –                            Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 29 of 32 Page ID #:1610
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  litigation, see supra § A, ARC knew this well; if it failed to preserve its documents
  properly, it has only itself to blame, and cannot use its own failure as an excuse.
        Patent licenses are part of the standard document production in any patent litigation
  suit. Kajeet, Inc. v. Qustodio, LLC, Case No. 18-1519, 2019 WL 8060078 at *8 (C.D. Cal.
  Oct. 22, 2019) (ordering plaintiff “to produce all documents relating to settlement and
  license negotiations with third parties involving any of the Patents-in-Suit.”); Sound View
  Innovations, LLC v. Hulu, LLC, 2018 WL 6164271 at *2 (C.D. Cal. June 12, 2018) (“the
  Court grants the Motion to Compel to the extent that defendant must produce all patent
  license agreements.”). CCE’s prompt production of license agreements relating to the ’923
  patent shows that ARC understands the relevance of these agreements in patent litigation.
  This common practice was enough to trigger ARC’s obligation to preserve


        ARC’s civil duty to preserve documents attached for another, more specific reason
  as well: in 2010, the Federal Circuit found explicitly that an infringement plaintiff “lacks
  standing to sue a party who has the ability to obtain such a license from another party with
  the right to grant it.” WiAV Sols. LLC, v. Motorola, Inc., 631 F.3d 1257, 1266 (Fed. Cir.
  2010). This ruling is central to HMD Global’s motion to dismiss, which establishes



                                                                            it was “reasonably
  foreseeable” that this
                                                                              City of Colton,
  2011 WL 13223947 at *3; see Ex. A §§ 1.2, 2.2.
                                  , see supra § A, and for that entire time ARC should have
  known, and sophisticated litigation business ARC surely did know, that


       Since at least


                                            – 22 –                           Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 30 of 32 Page ID #:1611
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  has had a duty to preserve documents regarding this agreement. The same will be true of
  any other agreements in which ARC licenses patents held by its subsidiaries.
        ARC cannot claim it is burdensome to recover from its own records documents it
  had a duty to preserve. Knowing its duty, ARC should have stored these documents in a
  place from which it could easily retrieve them. If it failed to do so, that is its own fault,
  and ARC cannot use its own failure to store its documents well to evade its production
  obligations. Although this is particularly true for documents subject to the duty to
  preserve, for a litigation company such as ARC it is generally true as well. ARC or its
  subsidiaries have filed 1,430 district court actions over the last twenty years, an average of
  more than 70 per year. See Ex. EE. ARC has surely received dozens of subpoenas, if not
  more, and its subsidiaries over a thousand. ARC is sophisticated enough to decide, should
  it wish to do so, to store its records in a way that makes them harder to retrieve in
  litigation, thus providing it with an additional argument against discovery. This Court
  should not allow ARC to engineer its way out of discovery obligations through sloppy
  record-keeping.
        C.     ARC Cannot Shift Its Burden Onto HMD Global
        ARC tries to shift the burden onto HMD Global, arguing that because HMD Global
  could not identify custodians and search terms, ARC need not search at all. Ex. R at 2.
  But ARC asks HMD Global to provide information it does not know. HMD Global does
  not know who at
      and thus cannot provide custodians to search. HMD Global does not know whether


                                               and thus cannot provide search terms. ARC’s
  attempt to push the burden onto HMD Global serves no purpose except to avoid discovery.
        Conversely, the burden on ARC of searching for documents would be minimal.
  Public records show that ARC has fewer than 20 employees. Ex. BB. ARC can easily
  find out who on its staff worked on these agreements and search their emails for relevant
  documents, and can consult its central repositories as well. A core part of ARC’s business
                                            – 23 –                             Case No. 8:20-mc-127
                                               MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 31 of 32 Page ID #:1612
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  is negotiating and executing license agreements, and ARC surely has a procedure for
  storing documents regarding those core functions. Finally, ARC claims that it “does not
  believe any” documents in certain categories exist. Ex. R at 3. Surely ARC knows this
  more surely and can thus make a more definite statement, but in any event if no such
  agreements exist, it will not be hard to confirm that they do not. Otherwise, ARC can lose
  its cake and have it too, by claiming it is too hard to search for documents because they
  might not exist, while depriving HMD Global of the evidentiary value of learning that
  documents do not exist.
        D.     The Court Should Not Grant ARC Consideration as a Non-Party
        ARC claims that it should be subject to special consideration as a non-party to the
  underlying litigation. But ARC is not a non-party to the underlying action in any
  reasonable sense. ARC owns all of CCE (through an intermediary which it also owns),
  has the same lawyers as CCE, and communicates on the same channels and in the same
  letters as CCE. Ex. A at 2-3; Ex. U (“CCE and ARC are jointly represented by the same
  counsel in this matter.”).


                                                                      Nor can ARC benefit
  from any agreement between CCE and HMD Global regarding the conduct of the
  underlying action, having chosen not to be a plaintiff in that action and thus to avoid the
  obligations concomitant with that status. As other courts have recognized, the
  “relationship between the plaintiff and Acacia suggests that Acacia is entitled to less
  deference regarding convenience than a true third party. Acacia appears to have an interest
  in the outcome of this litigation.” Cellular Commc’n Equip. LLC v. HTC Corp., Case No.
  15-2373, Docket No. 19 (S.D. Cal. Dec. 16, 2015).
        E.     Production of Emails is Routine in This District
        Even if ARC were not a sophisticated party familiar with the litigation procedures of
  patent disputes and entwined in this litigation as CCE’s parent company, HMD Global’s
  requests would not be burdensome. Courts routinely order searching of emails, In re
                                           – 24 –                           Case No. 8:20-mc-127
                                              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
Case 8:20-mc-00127-JLS-JDE Document 30 Filed 01/04/21 Page 32 of 32 Page ID #:1613
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL


  Citimortgage, Inc., 2012 WL 10450139, at *5 (“Defendant must search all of its email
  servers and produce all emails to/from/relating to the named plaintiffs, including
  defendan’s internal communications concerning those emails”); Aquastar Pool Prods., Inc.
  v. Color Match Pool Fittings, Inc., Case No. 18-mc-94, 2019 WL 856860, at *4 (C.D. Cal.
  Jan. 23, 2019) (“With these additions to the list, defendant must search for and produce
  emails responsive to RFP Nos. 12-14 as narrowed.”), even to third-party subpoena
  respondents contesting enforcement. Liqwd, Inc. v. L’Oreal USA, Inc., Case No. 19-15,
  Docket. No. 33 (C.D. Cal. Feb. 28, 2019). ARC fails to articulate the specific burden it
  would suffer, and it must produce documents responsive to HMD Global’s requests.
                                       CONCLUSION
        For the foregoing reasons, HMD Global respectfully requests that the Court grant
  HMD Global’s motion to compel production of all documents responsive to Requests for
  Production Nos. 1-26 in HMD Global’s Subpoena To Produce Documents, Information, or
  Objects or to Permit Inspection of Premises in a Civil Action.


  Date: December 21, 2020                           Respectfully submitted,

                                                /s/ Matthew S. Warren
                                                Matthew S. Warren (Bar No. 230565)
                                                Jennifer A. Kash (Bar No. 203679)
                                                Maissa Chouraki (Bar No. 307711)
                                                WARREN LEX LLP
                                                2261 Market Street, No. 606
                                                San Francisco, California, 94114
                                                +1 (415) 895-2940
                                                +1 (415) 895-2964 facsimile
                                                20-127@cases.warrenlex.com




                                           – 25 –                             Case No. 8:20-mc-127
                                             MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
